 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
        UNITED STATES OF AMERICA,                            CASE NO. 3:17-CR-5269RJB
 9
                                   Plaintiff,
10              v.
                                                             ORDER DENYING EMERGENCY
11      BILLY JIM SWANN,                                     MOTION
12                                 Defendant.
13
            This matter comes before the Court on the Emergency Motion for Order, Recinding (sic)
14
     Order to Report to Federal Bureau of Prisons Due to Constitutional Error and Violation by this
15
     Court (Dkt. 85). The court is familiar with the records and files herein, the motion filed pro se
16
     by defendant and the Government’s Response (Dkt. 87), and is fully advised.
17
            Mr. Swann’s motion is based on the theory and argument that his speedy trial rights were
18
     violated. The record indicates that there was no speedy trial Constitutional violation, and
19
     accordingly, the motion should be denied. Therefore, it is now
20
            ORDERED that the Emergency Motion for Order, Recinding (sic) Order to Report to
21
     Federal Bureau of Prisons Due to Constitutional Error and Violation by this Court (Dkt. 85) is
22
     DENIED.
23

24


     ORDER
 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 3rd day of October, 2018.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER
